Case 5:18-cv-01400-JGB-SHK Document 28 Filed 03/28/19 Page 1 of 8 Page ID #:172



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.       EDCV 18-1400 JGB (SHKx)                                Date March 28, 2019
  Title Innovative Nutraceuticals, LLC v. United States of America



  Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                MAYNOR GALVEZ                                             Not Reported
                  Deputy Clerk                                           Court Reporter


     Attorney(s) Present for Plaintiff(s):                   Attorney(s) Present for Defendant(s):
                  None Present                                            None Present


  Proceedings:      Order (1) GRANTING Defendant’s Motion to Dismiss Plaintiff’s First,
                    Second, and Fourth Causes of Action; (2) DENYING Defendant’s
                    Motion to Dismiss Plaintiff’s Third Cause of Action; (3) DISMISSING
                    Plaintiff’s First and Second Causes of Action WITHOUT Leave to
                    Amend; (4) DISMISSING Plaintiff’s Fourth Cause of Action WITH
                    Leave to Amend (IN CHAMBERS); and (5) VACATING the April 1,
                    2019 Hearing

         Before the Court is Defendant the United States of America’s Motion to Dismiss the
 Complaint. (“Motion,” Dkt. No. 20.) The Court determines this matter is appropriate for
 resolution without a hearing. See Fed. R. Civ. P. 78; L.R. 7-15. After considering the briefs filed
 in support of, and in opposition to, the Motion, the Court GRANTS Defendant’s motion to
 dismiss, DISMISSES Plaintiff’s complaint with leave to amend in part, and VACATES the April
 1, 2019 hearing.

                                        I. BACKGROUND

         Plaintiff Innovative Nutraceuticals, LLC filed a complaint in this Court on July 2, 2018.
 (“Complaint, Dkt. No. 1.) The Complaint alleges that Defendant violated the Administrative
 Procedure Act, 5 U.S.C. § 701 et seq., and the Fifth Amendment Due Process Clause by seizing
 and destroying cannabis products imported from Spain. It seeks the following relief on behalf of
 Plaintiff and all similarly situated individuals: (1) an injunction and/or declaratory relief ordering
 the United States government not to detain, seize, summarily forfeit, or destroy any future
 shipments of hemp plant materials containing cannabidiol (“CBD”) and/or 0.3% or less of

  Page 1 of 8                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk iv
Case 5:18-cv-01400-JGB-SHK Document 28 Filed 03/28/19 Page 2 of 8 Page ID #:173



 tetrahydrocannabinol (“THC”); (2) an injunction and/or declaratory relief ordering Defendant
 to provide timely notice and a hearing to owners and shippers of detained or seized hemp
 materials; (3) declaratory and injunctive relief ordering Defendant not to destroy and to return
 all seized hemp materials; and (4) monetary reimbursement for all hemp materials seized and
 destroyed by Defendant.

          Defendant filed the present Motion on December 17, 2018. (Dkt. No. 20.) On December
 28, 2018, the Court granted Defendant’s motion to stay the case due to the lapse in
 appropriations to the Department of Justice. (Dkt. No. 22.) On February 26, 2019, the Court
 lifted the stay and reset the briefing and hearing dates. (Dkt. No. 24.) Plaintiff opposed
 Defendant’s Motion on March 1, 2019. (Dkt. No. 25.) Defendant replied on March 18, 2019.
 (Dkt. No. 26.)

                                   II.   LEGAL STANDARD

         Defendant moves to dismiss the Complaint pursuant to Federal Rules of Civil Procedure
 12(b)(1) and 12(b)(6). A Rule 12(b)(1) motion challenges the court’s subject matter jurisdiction,
 without which a federal district court cannot adjudicate the case before it. See Kokkonen v.
 Guardian Life Ins. Co., 511 U.S. 375 (1994). The party asserting federal subject matter
 jurisdiction bears the burden of proving its existence. Chandler v. State Farm. Mut. Auto. Ins.
 Co., 598 F.3d 1115, 1122 (9th Cir. 2010.) Because Federal courts do not have subject matter
 jurisdiction over cases which or moot or for which plaintiff lacks standing, mootness and standing
 are properly raised on a motion to dismiss under Rule 12(b)(1). Foster v. Carson, 347 F.3d 742,
 745 (9th Cir. 2003); Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011).

         A Rule 12(b)(6) motion tests the legal sufficiency of the claims asserted in a complaint.
 “Dismissal under Rule 12(b)(6) is appropriate only where the complaint lacks a cognizable legal
 theory or sufficient facts to support a cognizable legal theory.” Mendiondo v. Centinela Hosp.
 Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). Factual allegations must be enough to “raise a
 right to relief above a speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
 (2007). Rule 12(b)(6) must be read in conjunction with Federal Rule of Civil Procedure 8(a),
 which requires a “short and plain statement of the claim showing that a pleader is entitled to
 relief,” in order to give the defendant “fair notice of what the claim is and the grounds upon
 which it rests.” Id.; see Horosny v. Burlington Coat Factory, Inc., 2015 WL 12532178, at *3
 (C.D. Cal. Oct. 26, 2015). In considering a Rule 12(b)(6) motion to dismiss, a court accepts the
 plaintiff’s factual allegations in the complaint, and construes the pleadings in the light most
 favorable to the non-moving party. See Shwarz v. United States, 234 F.3d 428, 435 (9th Cir.
 2000). Determining whether a complaint states a plausible claim for relief is “a context-specific
 task that requires the reviewing court to draw on its judicial experience and common sense.”
 Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950 (2009).

                                     III. ALLEGED FACTS

        Plaintiff is an importer of crushed seed and stalk materials cultivated from industrial
 hemp, a strain of the cannabis sativa L. plant, grown in Spain. (Comp. ¶¶ 1, 11.) Plaintiff uses
  Page 2 of 8                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk iv
Case 5:18-cv-01400-JGB-SHK Document 28 Filed 03/28/19 Page 3 of 8 Page ID #:174



 these materials to produce products containing the compound CBD. (Id. ¶ 8.) Documentation
 provided by Plaintiff’s supplier accompanying each shipment states that the material contained in
 each package was cultivated from seeds certified as industrial hemp in Spain. (Id. ¶ 12.) The
 cannabis plant material in Plaintiff’s shipments contained less than 0.3% THC by weight, and test
 results from the supplier itself indicated that the material tested positive for up to 0.2% of THC.
 (Id. ¶¶ 19, 22.) Before receiving shipments from Spain, Plaintiff applied to the United States
 Department of Agriculture (“DOA”) for a permit to import industrial hemp materials but was
 informed by the DOA Animal and Plant Inspection Service that no permit was required for lawful
 shipment of these materials. (Id. ¶ 23.)

          On November 30, 2015, Plaintiff imported hemp plant materials containing 0.3% or less of
 THC by weight from L&M Natural Hemp in Spain. (Comp. ¶ 40.) The shipment, which
 consisted of four packages totaling 31 kilograms of ground industrial hemp material grown in
 Spain, arrived at Los Angeles International Airport (“LAX”) on December 6, 2015 and were
 seized by the Department of Homeland Security (“DHS”). (Id. ¶¶ 40, 41.) The U.S.
 Department of Customs and Border Protection (“CBP”) tested the shipment and found that it
 tested positive for CBD. (Id. ¶ 41.) On October 28, 2016, Plaintiff filed a petition with CBP
 seeking administrative review of the seizure. (Id. ¶ 42.) CBP denied Plaintiff’s petition, stating
 that it had determined that CBD is a naturally occurring constituent of marijuana and thus meets
 the definition of marijuana under the Controlled Substances Act (“CSA”). (Id. ¶ 43.) CBP
 further stated that “hemp flowers” are not excluded from the definition of marijuana, though it
 provided no evidence of the THC percentage of the shipment or that hemp flowers were
 contained within the shipment. (Id.) Plaintiff believes Defendant destroyed the hemp materials
 contained in this shipment. (Id. ¶ 44.)

        On January 25, 2017, in Newark, New Jersey, Defendant seized another shipment of
 crushed industrial hemp material imported from Spain. (Id. ¶ 45.) On April 7, 2017, Plaintiff
 learned that the shipment had been destroyed by Defendant because it allegedly tested positive
 for marijuana. (Id. ¶ 48.) Defendants were not provided with notice or a hearing at which to
 contest the seizure or destruction of the hemp shipment and were not reimbursed for the
 destroyed shipment. (Id. ¶¶ 49, 51.)

         Another shipment of crushed hemp plant material containing 0.3% or less of THC was
 detained by CBP on or about November 25, 2017. (Comp. ¶ 53.) Plaintiff was informed by CBP
 in a February 26, 2018 email that CBP had summarily forfeited the shipment because testing
 allegedly revealed the presence of “THC extracts” in the shipment. (Id. ¶ 56.) Plaintiff
 attempted to contest this determination and to obtain the test results referenced in the February
 26, 2018 email, but received no response from CBP. (Id. ¶ 58.) Plaintiff believes that CBP
 destroyed this shipment of hemp material. (Id. ¶ 59.)

        On or about March 14, 2018, CBP seized a shipment of 50 kilograms of hemp plant
 materials containing 0.3% or less of THC at the Louisville, Kentucky airport. (Comp. ¶ 60.)
 CBP agreed not to destroy the materials and on June 20, 2018 informed Plaintiff that the
 shipment may be released upon the submission of a “Hold Harmless Agreement” agreeing not to


  Page 3 of 8                      CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk iv
Case 5:18-cv-01400-JGB-SHK Document 28 Filed 03/28/19 Page 4 of 8 Page ID #:175



 sue CBP for damages related to the seizure, with Plaintiff to bear the costs of delivery or retrieval
 of the seized goods. (Id. ¶ 63.)

                                         IV. DISCUSSION

         Defendant argues that Plaintiff has failed to state a claim for violations of the
 Administrative Procedure Act and the Due Process Clause of the Fifth Amendment; that
 Plaintiff’s claims for injunctive and declaratory relief have been rendered moot by the Agriculture
 Improvement Act of 2018, Public Law No. 115-334, 132 Stat 4490 (“2018 Farm Bill”); and that
 Plaintiff’s claim for damages is barred by sovereign immunity. The Court will address these
 arguments in turn.

 A. Failure to State Claim

         Defendant’s principle argument is that Plaintiff has failed to state a claim for violations of
 the APA and Due Process Clause because the goods which CBP seized and destroyed were
 contraband under the CSA and therefore subject to summary forfeiture. Under the CSA,
 Schedule I controlled substances are “deemed contraband and seized and summarily forfeited to
 the United States.” 21 U.S.C. § 881(f). The government argues that the summary forfeiture of
 contraband under § 881(f) does not require the application of procedures otherwise applicable to
 the administration of administrative forfeiture proceedings. See Conkey v. Reno, 885 F. Supp.
 1389, 1395 (D. Nev. 1995) (“Any construction interpreting the “summary” forfeiture provision
 of § 881(f)(1) or the destruction provision of § 881(f)(2) to require application of administrative
 forfeiture proceedings is nonsensical.”). Further, it argues that, because no person can have a
 legally protected property interest in contraband, Plaintiff may not bring a due process challenge
 to the seizure of Schedule I controlled substances. See United States v. Jeffers, 342 U.S. 48, 53
 (1951); Conservation Force v. Salazar, 677 F. Supp. 2d 1203, 1210 (N.D. Cal. 2009), aff'd, 646
 F.3d 1240 (9th Cir. 2011)

         The Court is skeptical of Defendant’s claim that a party may not bring a due process
 challenge to the process by which an imported good is determined to be contraband. However, it
 need not reach this question because, taking the factual allegations in the Complaint as true,
 Defendant has not demonstrated that the goods seized by CBP were in fact contraband. The
 CSA defines marijuana, a Schedule I controlled substance, as: “all parts of the plant Cannabis
 sativa L., whether growing or not; the seeds thereof; the resin extracted from any part of such
 plant; and every compound, manufacture, salt, derivative, mixture, or preparation of such plant,
 its seeds or resin.” 21 U.S.C. § 802(16)(A). The definition of marijuana does not include “the
 mature stalks of such plant, fiber produced from such stalks, oil or cake made from the seeds of
 such plant, any other compound, manufacture, salt, derivative, mixture, or preparation of such
 mature stalks (except the resin extracted therefrom), fiber, oil, or cake, or the sterilized seed of
 such plant which is incapable of germination.” 21 U.S.C.A. § 802(16)(B)(ii). Those portions of
 the cannabis plant which are not included in the definition of marijuana are not regulated under
 the CSA and are not contraband. Hemp Indus. Ass'n. v. Drug Enf't Admin., 357 F.3d 1012, 1017
 (9th Cir. 2004) (“Hemp II”). Since certain portions of the cannabis plant are not contraband
 subject to summary seizure, to decide whether Plaintiff has stated a claim the Court need only
  Page 4 of 8                        CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk iv
Case 5:18-cv-01400-JGB-SHK Document 28 Filed 03/28/19 Page 5 of 8 Page ID #:176



 determine whether, from the face of the Complaint, it is apparent that the shipments seized by
 CBP contained parts of the cannabis plant which are defined as marijuana under the CSA.

         Taking the factual allegations in the Complaint as true, the Court cannot conclude that
 the shipments seized by CBP contained marijuana. The Complaint alleges that the industrial
 hemp products imported by Plaintiff “have consisted entirely of crushed seed and stalk materials
 cultivated from industrial hemp lawfully grown in Spain.” (Comp. ¶ 11.) Stalks are specifically
 excluded from the definition of marijuana. While there remains some ambiguity as to whether
 the crushed cannabis seed contained in Plaintiff’s shipments were sterilized and therefore also
 fell outside the definition of marijuana, this is primarily a factual question. Since at this stage the
 Court must construe the pleadings in the light most favorable to the Plaintiff, it cannot conclude
 as a matter of law that pulverized cannabis seeds fall under the CSA definition of marijuana. See
 Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000).

          The government concedes that the CSA definition of marijuana makes no reference to the
 percentage of THC contained in the plant. Still, it persists in arguing that Plaintiff’s allegations
 that its shipments tested positive for up to 0.2% of THC, (Id. ¶¶ 19, 22), establishes that they
 contained plant material which was, in fact, marijuana under the CSA and therefore subject to
 summary forfeiture. As the parties agree, non-marijuana cannabis material inevitably contains
 “trace” quantities of THC. However, while Plaintiff argues that the 0.2% THC content of its
 shipments is consistent with such “trace” amounts, the government argues that this far exceeds
 the percentages of THC present in non-marijuana portions of the cannabis plant, which typically
 contains approximately “2 parts per million” THC by weight – orders of magnitude less THC
 than that alleged by Plaintiff. See DEA, Diversion Control Division, “Clarification of the New
 Drug Code (7350) for Marijuana Extract,” https://deadiversion.usdoj.gov/schedules/marijuana
 /mextract7350.html (noting that non-marijuana portions of the cannabis plant contain “typically,
 only parts per million” of THC); Hemp Indus. Ass'n v. Drug Enf't Admin., 333 F.3d 1082, 1085
 (9th Cir. 2003) (“Hemp I”)(noting that “[h]emp seeds and oil typically contain minuscule trace
 amounts of THC, less than 2 parts per million in the seed and 5 parts per million in the oil.”).
 Thus, because the 0.2% THC content of Plaintiff’s shipment far exceeded the trace amounts
 which one would expect to find in non-marijuana cannabis, Defendant asks the Court to conclude
 that this shipment must have contained marijuana.

           The Court cannot conclude that, as a matter of law, plant material containing as much as
 0.2% THC necessarily falls within the CSA definition of marijuana. The CSA defines marijuana
 only in reference to specific portion of the cannabis plant, not in reference to its THC content.
 The Ninth Circuit has found that “any THC occurring naturally within Cannabis is banned only
 if it falls within the Schedule I definition of ‘marijuana,’” which is defined by reference only to
 specific portions of the cannabis plant. Hemp II, 357 F.3d at 1013. Thus, the DEA's “relevant
 rules and regulations may be enforced only insofar as they ban the presence of marijuana or
 synthetic THC,” not naturally occurring THC in non-marijuana portions of the cannabis plant.




  Page 5 of 8                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk iv
Case 5:18-cv-01400-JGB-SHK Document 28 Filed 03/28/19 Page 6 of 8 Page ID #:177



 Id.1 Courts have consistently found that naturally-occurring THC content of marijuana is
 irrelevant to whether it falls under the CSA. See Monson v. Drug Enf't Admin., 522 F. Supp. 2d
 1188, 1199–200 (D.N.D. 2007), aff'd, 589 F.3d 952 (8th Cir. 2009) (entire cannabis plants, which
 necessarily included flowers, fell under CSA definition of marijuana “regardless of their THC
 concentration”); United States v. Coslet, 987 F.2d 1493, 1496 (10th Cir.1993) (presence of THC
 “not required for a plant to be considered a marijuana plant”); New Hampshire Hemp Council,
 Inc. v. Marshall, 203 F.3d 1, 6 (1st Cir. 2000) (low THC content “far from conclusive” as to
 whether full cannabis plant fell under CSA definition of marijuana). The Court is aware of no
 legal authority supporting the proposition that a plant product may be found to be marijuana
 based solely on the presence of naturally occurring THC.2 While it may ultimately prove to the
 case that Plaintiff’s shipments could only test positive for 0.2% THC if they in fact contained
 marijuana or marijuana extracts, this is a factual dispute which is inappropriate for resolution at
 the pleading stage. Melissa Rivas v. Physician Laboratories, Inc., et al., 2018 WL 6133722, at *6
 (C.D. Cal. Oct. 24, 2018) (“‘Indeed, factual challenges to a plaintiff's complaint have no bearing
 on the legal sufficiency of the allegations’ for purposes of a motion to dismiss for failure to state a
 claim.”) (quoting Lee v. City of Los Angeles, 250 F.3d 668 (9th Cir. 2001). The Court therefore
 DENIES Defendant’s motion to dismiss Plaintiff’s Complaint on the grounds that it fails to state
 a claim under Rule 12(b)(6).


         1
           Plaintiff conflates the question of the legality of “industrial hemp” and the non-
 marijuana portions of the cannabis plant. On February 7, 2014, President Obama signed the
 Agricultural Act of 2014, Pub. L. No. 113-7, which provided that, notwithstanding the CSA,
 institutions of higher education and state departments of agriculture “may grow or cultivate
 industrial hemp” for certain limited purposes. See 7 U.S.C. § 5940(a). The Act defined
 “industrial hemp” as any part of the cannabis sativa L. plant with a THC concentration of “not
 more than 0.3 percent on a dry weight basis.” 7 U.S.C. § 5940(b). Plaintiff has not alleged, and
 the Court sees no reason to conclude, that it is an institution of higher education or a state
 department of agriculture under the 2014 Agricultural Act. The 2014 Act therefore did not
 authorize Plaintiff to grow or import industrial hemp, which may include any part of the cannabis
 plant containing less than 0.3% THC including portions of the plant falling under the CSA
 definition of marijuana. Thus, the only portion of the cannabis plant which Plaintiff could
 permissibly import is that which is not included in the CSA definition of marijuana, which makes
 no mention of THC content.
         2
          Defendant argues that the passage 2018 Farm Bill, discussed in IV(B), infra, further
 underscores that the CSA definition of marijuana “did not exclude marijuana containing
 concentrations of not more than 0.3% THC,” since courts must presume Congress it intends
 changes to legislation to have real and substantial effect. However, the 2018 Farm Bill amended
 the CSA definition of marijuana to exclude all parts of the cannabis plant containing less than
 0.3% THC. While this has the real and substantial effect of permitting the importation all
 portions of the cannabis plant containing less than 0.3% THC, including those portions, such as
 the flower, which would otherwise be defined as marijuana, this change has no clear connection
 to the THC contents of portions of the cannabis plant which are not defined as marijuana under
 the pre-2018 Farm Bill CSA.

  Page 6 of 8                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk iv
Case 5:18-cv-01400-JGB-SHK Document 28 Filed 03/28/19 Page 7 of 8 Page ID #:178



 B. Mootness of Claims for Prospective Relief

         Plaintiff’s first three causes of actions seek injunctive and declaratory relief (1) ordering
 the United States government not to seize or destroy any future shipments of hemp plant
 materials containing 0.3% or less THC and (2) ordering the government to adopt certain notice
 and hearing procedures upon seizure of seized hemp materials. (Compl.) These causes of action
 have been mooted by Agriculture Improvement Act of 2018, signed into law by President Trump
 on December 20, 2018. Pub. L. 115-334 (“2018 Farm Bill”). Section 12619 of the 2018 Farm
 Bill amended the CSA definition of marijuana so that it now includes an exemption for hemp,
 defined as “any part” of the Cannabis sativa L. plant “with a delta-9 tetrahydrocannabinol
 concentration of not more than 0.3 percent on a dry weight basis.” Id. Under this new
 exemption, any future shipments of industrial hemp product containing less than 0.3% THC by
 dry weight will clearly fall outside the CSA definition of marijuana and will not be subject to
 seizure.

          Plaintiff argues that prospective relief is still necessary because it “appears the
 government will continue seizing imported hemp without providing due process” since CBP
 officials in California, Kentucky, and New Jersey have treated Plaintiff’s shipments in
 substantially different ways. (Opp. at 16.) At bottom, however, Plaintiff’s Complaint challenges
 only artifacts of the pre-2018 Farm Bill statutory scheme, which, as discussed above, left
 uncertain whether some cannabis products with THC concentrations of between 0.2% and 0.3%
 THC fell under the CSA definition of marijuana. Any uncertainty as to the legal status of
 Plaintiff’s shipments under the pre-2018 Farm Bill regime has since been eliminated by the Bill’s
 amendment of the CSA’s definition of marijuana. Plaintiff’s claims for prospective relief have
 thus been rendered moot. See Rocky Mountain Farmers Union v. Corey, 913 F.3d 940, 949 (9th
 Cir. 2019) (“a case is moot when the challenged statute is repealed, expires, or is amended to
 remove the challenged language”) (quoting Log Cabin Republicans v. United States, 658 F.3d
 1162, 1166 (9th Cir. 2011). What’s more, the 2018 Farm Bill, by excluding cannabis containing
 less than 0.3% THC from the definition of marijuana, essentially mirrors the injunctive and
 declaratory relief requested by Plaintiff in the Complaint. Since these shipments will no longer be
 subject to summary forfeiture under 21 U.S.C. § 881(f), Plaintiff’s due process objections to the
 lack of notice or hearing provided upon seizure of its shipments are also mooted. See Rocky
 Mountain Farmers Union, 913 F.3d at 949 (“Where there is nothing left of a challenged law to
 enjoin or declare illegal, further judicial action would necessarily be advisory and in violation of
 the limitations of Article III”). The Court also finds that, because of the recent amendment of
 the CSA, the seizure of Plaintiff’s shipments does not fall under the mootness exception for
 wrongs “capable of repetition yet evading review,” since Plaintiff has not established that it will
 be subject to the same injury in the future beyond a “mere physical or theoretical possibility.”
 Murphy v. Hunt, 455 U.S. 479, 482 (1982).

        Because Plaintiff’s claims for prospective relief have been mooted, the Court GRANTS
 Defendant’s Motion to Dismiss Plaintiff’s first and second causes of action. The Court finds
 that amendment of these claims would be futile and so dismisses these claims WITHOUT leave
 to amend. See Cook, Perkiss & Liehe, Inc. v. N. Cal. Collection Serv. Inc., 911 F.2d 242, 246–47
 (9th Cir.1990).
  Page 7 of 8                       CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk iv
Case 5:18-cv-01400-JGB-SHK Document 28 Filed 03/28/19 Page 8 of 8 Page ID #:179



 C. Plaintiff’s Claims for Retrospective Relief

         Plaintiff seeks two forms of relief which do not appear to have been mooted by the passage
 of the 2018 Farm Bill: monetary reimbursement for all hemp materials seized and destroyed by
 Defendant and declaratory and injunctive relief ordering Defendant not to destroy and to return
 seized hemp materials.

         (1) Reimbursement for Seized Materials

         Plaintiff seeks monetary damages for seized and destroyed hemp materials but identifies
 no waiver of sovereign immunity allowing it to sue for monetary damages. “Sovereign immunity
 shields the United States from suit absent a consent to be sued that is unequivocally expressed.”
 United States v. Bormes, 568 U.S. 6, 9 (2012) (internal quotation omitted). The Administrative
 Procedure Act does not provide a waiver of sovereign immunity for damages. See 5 U.S.C. § 702
 (granting the consent of the United States to suit in actions “seeking relief other than monetary
 damages”); Marshall Leasing, Inc. v. United States, 893 F.2d 1096, 1100 (9th Cir. 1990) (the
 APA waives sovereign immunity for equitable claims but does not allow plaintiff to recover
 monetary damages from the government in the alternative). While Plaintiff cites the Little
 Tucker Act, 28 U.S.C. § 1346(a)(2), that act is a jurisdictional provision which does not create
 any substantive rights. Bormes, 568 U.S. at 10. The Court therefore GRANTS Defendant’s
 motion to dismiss Plaintiff’s third cause of action for monetary damages WITH leave to amend.

         (2) Return of Seized Goods

         In addition to monetary relief, Plaintiff’s seeks declaratory and injunctive relief ordering
 Defendant to return seized goods which it has not destroyed. Based on the facts alleged in the
 Complaint, it appears only the March 14, 2018 shipment of 50 kilograms of hemp materials which
 were seized at the Louisville, Kentucky airport remain undestroyed. While the enactment of the
 2018 Farm Bill rendered Plaintiff’s other claims for injunctive relief moot, Defendant has
 presented no argument as to why Plaintiff’s third cause of action, seeking the return of goods
 seized prior to the passage of that Bill, should be dismissed. Defendant’s Motion to Dismiss
 Plaintiff’s third cause of action is DENIED.

                                      V.     CONCLUSION

         For the foregoing reasons, Defendants’ Motion to Dismiss Plaintiff’s first, second, and
 fourth causes of actions is GRANTED. Plaintiff’s first and second causes of action are
 DISMISSED WITHOUT leave to amend. Plaintiff’s fourth cause of action, for monetary
 damages, is DISMISSED WITH leave to amend. Defendant’s Motion to Dismiss Plaintiff’s
 third cause of action is DENIED. The hearing scheduled for April 1, 2019 is VACATED.


         IT IS SO ORDERED.



  Page 8 of 8                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk iv
